


110 HR 5821 IH: To amend title 10, United States Code, to close loopholes

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5821
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Broun of Georgia
			 (for himself, Mr. Akin,
			 Mr. Chabot,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Mr. Goode,
			 Mrs. Musgrave,
			 Mr. Pitts,
			 Mr. Sali, Mr. Souder, Mr.
			 Bartlett of Maryland, Mr.
			 Roskam, Mr. King of Iowa,
			 Mr. Bishop of Utah,
			 Mr. Pence, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to close loopholes
		  in the prohibition on the sale or rental of sexually explicit material on
		  military installations.
	
	
		1.Short titleThis Act may be cited as the Military
			 Honor and Decency Act.
		2.Clarification of
			 prohibition on sale or rental of sexually explicit material on military
			 installationsSection 2495b of
			 title 10, United States Code, is amended—
			(1)by redesignating
			 subsections (c) and (d) as (d) and (e), respectively;
			(2)by inserting after
			 subsection (b) the following new subsection:
				
					(c)Annual review of
				materialsAt least annually,
				the Secretary of Defense shall review material that is not deemed to be
				sexually explicit to determine if such material should be deemed sexually
				explicit and thus prohibited by this section.
					;
			(3)in subsection (e)
			 (as redesignated)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)The term sexually explicit
				material means—
							(A)an audio
				recording, a film or video recording, or a print publication with visual
				depictions, produced in any medium, the principal theme of which depicts or
				describes nudity or sexual or excretory activities in a lascivious way;
				or
							(B)if the print
				publication is a periodical, it regularly features or gives prominence to
				nudity or sexual or excretory
				activities.
							;
				and
				(B)by adding at the
			 end the following new paragraphs:
					
						(3)The term principal theme means
				a theme that is primary in importance, influence, attraction, or degree but not
				necessarily dominant relative to other themes in the material.
						(4)The term
				lascivious means lewd or indecent and intended, designed, or given
				to elicit a sexual response.
						(5)The term
				nudity means human genitals, pubic area, anus, anal cleft, or any
				part of the female breast below a horizontal line across the top of the areola
				with less than an opaque covering but does not include the exposure of the
				cleavage of the female breast exhibited by a dress, blouse, bathing suit, or
				other
				apparel.
						.
				
